Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER STATEMENT
This action is responsive to Response after Ex Parte Quayle Action filed on 07/19/2021. Of the claims 1, 6, 8, 13, 15, 19 and 21-34, the response amended claims 1, 8, 13, 15, 21-23, 25-28 and 30-33. Therefore, the claims 1, 6, 8, 13, 15, 19 and 21-34 are pending.
The claims in the instant application is similar to the claims in patented parent application 14/642,515 (U.S. Patent No. 10,380,593).The terminal disclaimer submitted for the parent patent has been approved by the office on 07/19/2021.

EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 1, 8, 15, 19, 25 and 30, and cancellation of claims 24, 29 and 34 as per attached proposed examiner amendment submitted by the applicant on November 17, 2021.Therefore, claims 1, 6, 8, 13, 15, 19, 21-23, 25-28 and 30-33 are pending.
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner's amendment was given in a telephone interview with Mr. Adam R. Wuller, Attorney (registration # 65,671) on October 29 and November 4, 5, 8, 9, 16 and 17, 2021 and an interview summary of which is attached herewith. The application has been amended as follows:


1.	(Currently Amended) A computer-implemented method for detecting a compromised automated teller machine (ATM), the method implemented using an activity monitoring (AM) computing device including a processor and a memory, the method comprising:
receiving, by the AM computing device at predetermined time intervals, activity data collected by each of a plurality of ATMs, the activity data including a plurality of variables including cash inventory data, reboot data, available memory, user-input transaction amounts, and time stamps of user-initiated transactions;
continuously updating, by the AM computing device based on the activity data received from a set of the ATMs of the plurality of ATMs, a stored normal activity range of operating parameter rules for the plurality of variables for an ATM of the set of ATMs;
receiving, by the AM computing device subsequent to at least one updating of the stored normal activity range, current activity data from the ATM;
applying, by the AM computing device, the received current activity data to the stored normal activity range for the plurality of variables, wherein said applying comprises generating an activity score for the ATM;
detecting, by the AM computing device, based on the applying, that the ATM is compromised, wherein said detecting comprises detecting the activity score for the ATM falls within a range indicating a high likelihood of compromise; and
causing, by the AM computing device in response to the detection, the ATM to initiate at least one of a virus scan and a shutdown.
2-5.	(Cancelled) 
6.	(Previously Presented) The computer-implemented method of claim 1, further comprising transmitting, by the AM computing device, an alert for initiating a manual investigation of the ATM, wherein the alert is transmitted to a user associated with at least one of the ATM, a host bank associated with the ATM, and an ATM network associated with at least one of the ATM and the host bank.
7.	(Cancelled) 
8.	(Currently Amended) A compromise detection computer system for detecting a compromised automated teller machine (ATM), the computer system comprising:
a memory; and
an activity monitoring computer device including a processor configured to: 
at predetermined time intervals, receive activity data collected by each of a plurality of ATMs, the activity data including a plurality of variables including cash inventory data, reboot data, available memory, user-input transaction amounts, and time stamps of user-initiated transactions;
based on the activity data received from a set of the ATMs of the plurality of ATMs, continuously update a stored normal activity range of operating parameter rules for the plurality of variables for an ATM of the set of ATMs;
subsequent to at least one updating of the stored normal activity range, receive current activity data from the ATM;
apply the received current activity data to the stored normal activity range for the plurality of variables, wherein, to apply the received current activity data to the stored normal activity range, the processor is further configured to generate an activity score for the ATM; 
detect, based on the application, that the ATM is compromised, wherein, to detect that the ATM is compromised, the processor is further configured to detect that the activity score for the ATM falls within a range indicating a high likelihood of compromise; and
in response to the detection, cause the ATM to initiate at least one of a virus scan and a shutdown.
9-12.	(Cancelled)	
13. 	(Previously Presented) The compromise detection computer system of claim 8, wherein the processor is further configured to transmit an alert for initiating a manual investigation of the ATM, wherein the alert is transmitted to a user associated with at least one of the ATM, a host bank associated with the ATM, and an ATM network associated with at least one of the ATM and the host bank.
14.	(Cancelled) 

15. 	(Currently Amended) At least one non-transitory computer-readable storage media having computer-executable instructions embodied thereon for detecting a compromised automated teller machine (ATM), wherein when executed by at least one processor coupled to at least one memory device, the computer-executable instructions cause the processor to:
at predetermined time intervals, receive activity data collected by each of a plurality of ATMs, the activity data including a plurality of variables including cash inventory data, reboot data, available memory, user-input transaction amounts, and time stamps of user-initiated transactions;
based on the activity data received from a set of ATMs of the plurality of ATMs, continuously update a stored normal activity range of operating parameter rules for the plurality of variables for an ATM of the set of ATMs;
subsequent to at least one updating of the stored normal activity range, receive current activity data from the ATM;
apply the received current activity data to the stored normal activity range for the plurality of variables, wherein, to apply the received current activity data to the stored normal activity range, the computer-executable instructions cause the processor to generate an activity score for the ATM; 
detect, based on the application, that the ATM is compromised, wherein, to detect that the ATM is compromised, the computer-executable instructions cause the processor to detect that the activity score for the ATM falls within a range indicating a high likelihood of compromise; and
in response to the detection, cause the ATM to initiate at least one of a virus scan and a shutdown.
16-18.	(Cancelled)	
19. 	(Currently Amended) The computer-readable media of claim 15, wherein the computer-executable instructions further cause the processor to transmit an alert for initiating a manual investigation of the ATM, wherein the alert is transmitted to a user associated with at least one of the ATM, a host bank associated with the ATM, and an ATM network associated with at least one of the ATM and the host bank.
20.	(Cancelled)
21.	(Previously Presented) The computer-implemented method of claim 1, wherein said detecting comprises determining that the received current activity data for at least one of the plurality of variables is outside the stored normal activity range in at least one instance.
22.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
initially determining, by the AM computing device, a normal activity range for the plurality of variables for the ATM based upon known normal activity data and known compromised activity data for one or more of the plurality of ATMS; and
storing, by the AM computing device, the normal activity range as the stored normal activity range for the plurality of variables for the ATM.
23.	(Previously Presented) The computer-implemented method of claim 22, wherein the one or more of the plurality of ATMs include ATMs with comparable variables and physical attributes to the ATM.
24.	(Cancelled) 
25.	(Currently Amended) The computer-implemented method of claim 1, wherein said generating comprises applying a plurality of operating parameter rules to the received current activity data, the operating parameter rules defining relative importance of a deviation of one or more of the plurality of variables from the stored normal activity range in one or more instances.
26.	(Previously Presented) The compromise detection computer system of claim 8, wherein, to detect that the ATM is compromised, the processor is further configured to determine that the received current activity data for at least one of the plurality of variables is outside the stored normal activity range in at least one instance.
27.	(Previously Presented) The compromise detection computer system of claim 8, wherein the processor is further configured to:
initially determine a normal activity range for the plurality of variables for the ATM based upon known normal activity data and known compromised activity data for one or more of the plurality of ATMS; and
store the normal activity range as the stored normal activity range for the plurality of variables for the ATM.
28.	(Previously Presented) The compromise detection computer system of claim 27, wherein the one or more of the plurality of ATMs include ATMs with comparable variables and physical attributes to the ATM.
29.	(Cancelled) 
30.	(Currently Amended) The compromise detection computer system of claim 8, wherein, to generate the activity score for the ATM, the processor is further configured to apply a plurality of operating parameter rules to the received current activity data, the operating parameter rules defining relative importance of a deviation of one or more of the plurality of
31.	(Previously Presented) The computer-readable media of claim 14, wherein the computer-executable instructions further cause the processor to detect that the ATM is compromised by determining that the received current activity data for at least one of the plurality of variables is outside the stored normal activity range in at least one instance.
32.	(Previously Presented) The computer-readable media of claim 14, wherein the computer-executable instructions further cause the processor to:
initially determine a normal activity range for the plurality of variables for the ATM based upon known normal activity data and known compromised activity data for one or more of the plurality of ATMS; and
store the normal activity range as the stored normal activity range for the plurality of variables for the ATM.
33. 	(Previously Presented) The computer-readable media of claim 32, wherein the one or more of the plurality of ATMs include ATMs with comparable variables data and physical attributes to the ATM.
34.	(Canceled)

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the unique feature order of combination of elements of: “continuously updating, by the AM computing device based on the activity data received from a set of the ATMs of the plurality of ATMs, a stored normal activity range of operating parameter rules for the plurality of variables for an ATM of the set of ATMs; receiving, by the AM computing device subsequent to at least one updating of the stored normal activity range, current activity data from the ATM; applying, by the AM computing device, the received current activity data to the stored normal activity range for the plurality of variables, wherein said applying comprises generating an activity score for the ATM; detecting, by the AM computing device, based on the applying, that the ATM is compromised, wherein said detecting comprises detecting the activity score for the ATM falls within a range indicating a high likelihood of compromise; and causing, by the AM computing device in response to the detection, the ATM to initiate at least one of a virus scan and a shutdown “ in a system and method for detecting compromised automated teller machine using an activity monitoring (AM) computing device.
claim 1 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The order of combination elements of claims as amended is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The current combination order of elements of claim set is integrated into a practical application by providing technical solution to problem of risk of fraud and illegal use of ATM,  hacking into ATM by use of hardware and/or software, accessing confidential information of the ATM users and manipulating the cash output of the ATM (see paragraph [0003]). The order of combination element of claim enables to continuously update operating parameter rules that include activity range for “stored normal activity range” and define the activity data/range as “known or normal or uncompromised  activity range” and “compromised activity range,” determine whether the ATM is compromised /uncompromised and initiate a response based on collected activity data in real-time from the ATM that include variables of user input data and machine data (see paragraph [0027, 0041-0043 and 0056-0057]). The system provide improvement in the technological field by causing  Activity Monitoring (AM) computing device to initiate a response remediating the compromised ATM based on application of converted activity data from plurality data inputs satisfying threshold criteria of generated activity score indicating likelihood of the ATM being compromised providing leverage in combination of user input, ATM Machine and ATM attribute data enabling to effectively monitor ATM, increased speed and eligible because they do not recite a judicial exception (Step 2A: NO) as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited and searched prior arts, most notable prior art of Swift teaches scoring customer prior to authorization to identify suspicious transaction and verifying identifying information and scoring validity of future financial transactions. Eyges et al. teach assessing high risk transaction based on attributes of transaction data, and data in card and ATM profile and approving or declining the transaction based on a fraud score and the transaction data. Kolhatkar et al. disclosed anti-money laundering system for electronic payment cards, evaluates transaction data using a predictive algorithm, calculate money laundering score and recommends whether to approve or report current transactions. The Non-Patent Literature of Schwartz teaches malware attack on ATMs netting millions of dollars without requiring debit or credit cards and the prior art of Cluckey teaches risk of cyber attacking ATM Network where installation of malware removes ATM withdrawal limits allowing to execute fraudulent transaction on grand scale. The International Publication prior art of Harding teaches detecting fraudulent devices within detectable range in an Automated Teller Machine (ATM) (see abstract). Therefore, the claims 1, 6, 8, 13, 15, 19, 21-23, 25-28 and 30-33 are deemed to be allowable under same rational as its patented parent application and over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        11/19/2021